DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are presented for examination.


Specification
The disclosure is objected to because of the following informalities: on pages 17-18, paragraph 58, line 10, Applicant writes, “retailer’s brink and mortar stores 256.” It is thought Applicant meant to write, “retailer’s brick and mortar stores 256.” Appropriate correction is required.


Claim Objections
Claim 6 is objected to because of the following informality: there is a period in the middle of the claim in line 7. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). See MPEP § 608.01(m). Appropriate correction is required.

Claim 16 is objected to because of the following informalities: Applicant writes, “the pool of live agents.” There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim 10 is objected to because of the following informalities: in line 2, Applicant writes, “one or more of the perceived complexity.” It is thought that Applicant meant to write, “one or more of the perceived complexities.” Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The meaning of the phrase ‘an emotional intensity component’ is not defined within the metes and bounds of claim 14 and thus the meaning of the term in the context of the platform outlined in claim 14 is unclear. 
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”). See MPEP § 2106 (II) C.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 8, 15, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sapoznik et al. (U.S. 10,733,614).

With respect to claim 1, Sapoznik teaches a multi-channel communication platform comprising: a messaging engine operative to receive a plurality of textual messages from a user (Sapoznik, Fig. 18F, elements 1820 and 1830 “send via email” and “send URL in text”; col. 38, line 67 – col. 39, line 19 and col. 40, line 62 – col. 41, line 5), the plurality of textual messages forming a message thread and including at least one query requesting a reply (Sapoznik, Fig. 18A, element 1820; col. 38, line 67 – col. 39, line 19); a routing engine operative to transmit the message thread to a message queue associated with a live agent (Sapoznik, col. 42, lines 58-63) and to receive a reply from the live agent and transmit the reply to the user (Sapoznik, col. 39, lines 11-16); an agent interface, the agent interface comprising: an active chat thread displaying the message thread and operative to receive the reply from the live agent (Sapoznik, Fig. 18A; col. 38, line 65 – col. 39, line 16); and a support window operative to display contextual information to the live agent about at least one of the user or the message thread (Sapoznik, Fig. 18B; col. 39, lines 35-56); and wherein the routing engine comprises an automated agent that is configured to analyze the query and provide one or more proposed responses to the query, via the support window, to the live agent (Sapoznik, Fig. 18C; col. 57 – col. 40, line 10).

With respect to claim 2, Sapoznik teaches the invention described in claim 1, including the multi-channel communication platform wherein the automated agent is operative to analyze the message thread (Sapoznik, Fig. 18C; col. 57 – col. 40, line 10) and, in response, provide a hyperlink to (Sapoznik, Fig. 18F, element 1830, “Send URL in Chat;” col. 40, lines 38-61) the live agent via the support window (Sapoznik, Fig. 18C; col. 57 – col. 40, line 10).

With respect to claim 4, Sapoznik teaches the invention described in claim 2, including the multi-channel communication platform wherein the hyperlink is capable of being copied from the support window into the active chat thread by the live agent (Sapoznik, Fig. 18F, element 1830, “Send URL in Chat;” col. 40, lines 38-61).

With respect to claim 5, Sapoznik teaches the invention described in claim 1, including the multi-channel communication platform wherein the contextual information about the user comprises at least one of a product preference of the user, a size of the user, an indication a recent browsing history of the user, an indication of a product interest of the user, an indication of a spending pattern of the user (Sapoznik, Fig. 18C, element 1830; col. 39, lines 51-56), a summary of a prior message thread between a live agent and the user, a summary of a user tagged product, or a summary of a purchasing history of the user.

With respect to claim 8, Sapoznik teaches the invention described in claim 1, including the multi-channel communication platform wherein the routing engine comprises an automated agent, the automated agent comprising a natural language response engine that is configured to understand content of the at least one query (Sapoznik, Fig. 5; col. 6, line 22 – col. 7, line 65).

With respect to claim 15, Sapoznik teaches the invention described in claim 1, including the multi-channel communication platform wherein the routing engine selects the live agent from a pool of live agents (Sapoznik, Fig. 2, elements 251, 252, and 253; col. 4, lines 53-55).

With respect to claim 16, Sapoznik teaches the invention described in claim 1, including the multi-channel communication platform wherein the pool of live agents comprises a plurality of dedicated live agents and a plurality of on-demand live agents (Sapoznik, Fig. 2, elements 251, 252, and 253; col. 4, lines 53-55).	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sapoznik and further in view of Vasthimal et al. (U.S. 2014/0122225).

With respect to claim 3, Sapoznik teaches the invention described in claim 2, including a multi-channel communication platform comprising: a messaging engine operative to receive a plurality of textual messages from a user (Sapoznik, Fig. 18F, elements 1820 and 1830 “send via email” and “send URL in text”; col. 38, line 67 – col. 39, line 19 and col. 40, line 62 – col. 41, line 5), the plurality of textual messages forming a message thread and including at least one query requesting a reply (Sapoznik, Fig. 18A, element 1820; col. 38, line 67 – col. 39, line 19); a routing engine operative to transmit the message thread to a message queue associated with a live agent (Sapoznik, col. 42, lines 58-63) and to receive a reply from the live agent and transmit the reply to the user (Sapoznik, col. 39, lines 11-16); an agent interface, the agent interface comprising: an active chat thread displaying the message thread and operative to receive the reply from the live agent (Sapoznik, Fig. 18A; col. 38, line 65 – col. 39, line 16); and a support window operative to display contextual information to the live agent about at least one of the user or the message thread (Sapoznik, Fig. 18B; col. 39, lines 35-56); and wherein the routing engine comprises an automated agent that is configured to analyze the query and provide one or more proposed responses to the query, via the support window, to the live agent (Sapoznik, Fig. 18C; col. 57 – col. 40, line 10).
Sapoznik does not explicitly teach the multi-channel communication platform further comprising a database of available product inventory, and wherein the automated agent is operative to provide the hyperlink only if the product exists within the available product inventory.
However, Vasthimal teaches the multi-channel communication platform further comprising a database of available product inventory, and wherein the automated agent is operative to provide the hyperlink only if the product exists within the available product inventory (Vasthimal, page 5, paragraphs 39-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sapoznik in view of Vasthimal in order to enable the multi-channel communication platform further comprising a database of available product inventory, and wherein the automated agent is operative to provide the hyperlink only if the product exists within the available product inventory. One would be motivated to do so in order to enable a simplified and shortened shopping experience for a user by minimizing user clicks (Vasthimal, page 5, paragraph 36).
			

Claims 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sapoznik in view of Langen et al. (U.S. 7,657,892) and further in view of Simons (U.S. 10,614,661).

With respect to claim 9, Sapoznik teaches the invention described in claim 1, including a multi-channel communication platform comprising: a messaging engine operative to receive a plurality of textual messages from a user (Sapoznik, Fig. 18F, elements 1820 and 1830 “send via email” and “send URL in text”; col. 38, line 67 – col. 39, line 19 and col. 40, line 62 – col. 41, line 5), the plurality of textual messages forming a message thread and including at least one query requesting a reply (Sapoznik, Fig. 18A, element 1820; col. 38, line 67 – col. 39, line 19); a routing engine operative to transmit the message thread to a message queue associated with a live agent (Sapoznik, col. 42, lines 58-63) and to receive a reply from the live agent and transmit the reply to the user (Sapoznik, col. 39, lines 11-16); an agent interface, the agent interface comprising: an active chat thread displaying the message thread and operative to receive the reply from the live agent (Sapoznik, Fig. 18A; col. 38, line 65 – col. 39, line 16); and a support window operative to display contextual information to the live agent about at least one of the user or the message thread (Sapoznik, Fig. 18B; col. 39, lines 35-56); and wherein the routing engine comprises an automated agent that is configured to analyze the query and provide one or more proposed responses to the query, via the support window, to the live agent (Sapoznik, Fig. 18C; col. 57 – col. 40, line 10).
Sapoznik does not explicitly teach the multi-channel communication platform wherein the queue manager; and following a response to the query.
However, Langen teaches the multi-channel communication platform wherein the queue manager (Langen, col. 4, lines 58-60 and col. 6, lines 28-35); and following a response to the query (Langen, col. 4, lines 58-60 and col. 6, lines 28-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sapoznik in view of Langen in order to enable the multi-channel communication platform wherein the queue manager; and following a response to the query. One would be motivated to do so in order to enable thread characteristics to be tailored to suit specific needs. This feature also allows the server customer to have more flexibility in the setup of their system and provides them with ways to prioritize their threading model for a specific business logic, or set of customer needs etc. (Langen, col. 2, lines 46-51).
The combination of Sapoznik and Langen does not explicitly teach providing the agent with a reward. 
 However, Simons teaches providing the agent with a reward (Simons, col. 4, lines 5-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sapoznik and Langen in view of Simons in order to enable providing the agent with a reward. One would be motivated to do so in order to enable providing a secure ledger system for recording money transfer (Simons, col. 1, lines 59-60).
	
With respect to claim 11, Sapoznik, Langen, and Simons teaches the invention described in claim 9, including the multi-channel communication platform wherein the reward comprises a digital currency (Simons, col. 4, lines 5-8); the platform further comprising: an avatar representing the agent that is operative to be displayed to the user; and a digital reward store operative to provide a digital embellishment for display in conjunction with the avatar in exchange for the digital currency (Simons, col. 3, line 54 – col. 4, line 3).
The combination of references is made under the same rationale as claim 9 above.

With respect to claim 12, Sapoznik, Langen, and Simons teaches the invention described in claim 11, including the multi-channel communication platform wherein the digital embellishment (Simons, col. 3, line 54 – col. 4, line 3) is uniquely secured to a token stored on a distributed blockchain ledger (Simsons, col. 21, lines 16-29).
The combination of references is made under the same rationale as claim 9 above.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sapoznik and further in view of Benkreira et al. (U.S. 10,395,648).

With respect to claim 13, Sapoznik teaches the invention described in claim 1, including a multi-channel communication platform comprising: a messaging engine operative to receive a plurality of textual messages from a user (Sapoznik, Fig. 18F, elements 1820 and 1830 “send via email” and “send URL in text”; col. 38, line 67 – col. 39, line 19 and col. 40, line 62 – col. 41, line 5), the plurality of textual messages forming a message thread and including at least one query requesting a reply (Sapoznik, Fig. 18A, element 1820; col. 38, line 67 – col. 39, line 19); a routing engine operative to transmit the message thread to a message queue associated with a live agent (Sapoznik, col. 42, lines 58-63) and to receive a reply from the live agent and transmit the reply to the user (Sapoznik, col. 39, lines 11-16); an agent interface, the agent interface comprising: an active chat thread displaying the message thread and operative to receive the reply from the live agent (Sapoznik, Fig. 18A; col. 38, line 65 – col. 39, line 16); and a support window operative to display contextual information to the live agent about at least one of the user or the message thread (Sapoznik, Fig. 18B; col. 39, lines 35-56); and wherein the routing engine comprises an automated agent that is configured to analyze the query and provide one or more proposed responses to the query, via the support window, to the live agent (Sapoznik, Fig. 18C; col. 57 – col. 40, line 10).
Sapoznik does not explicitly teach the multi-channel communication platform wherein the live agent has an associated experience score; and wherein the routing engine is operative to analyze the message thread to determine a required experience for responding to the query; and wherein the routing engine is operative to transmit the message thread to the message queue associated with the live agent if the experience score associated with the live agent is greater than the determined required experience for responding to the query.
However, Benkreira teaches the multi-channel communication platform wherein the live agent has an associated experience score (Benkreira, col. 16, lines 7-14); and wherein the routing engine is operative to analyze the message thread to determine a required experience for responding to the query; and wherein the routing engine is operative to transmit the message thread to the message queue associated with the live agent if the experience score associated with the live agent is greater than the determined required experience for responding to the query (Benkreira, col. 11, lines 29-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sapoznik in view of Benkreira in order to enable the multi-channel communication platform wherein the live agent has an associated experience score; and wherein the routing engine is operative to analyze the message thread to determine a required experience for responding to the query; and wherein the routing engine is operative to transmit the message thread to the message queue associated with the live agent if the experience score associated with the live agent is greater than the determined required experience for responding to the query. One would be motivated to do so in order to enable updating the communication processing protocol to route the communication between the user device and a service representative device of a most qualified service representative can conserve computing resources and/or network resources of the service platform as the most qualified service representative can more quickly and efficiently handle the communication relative to other service representatives (Benkreira, col. 4, lines 18-26).

With respect to claim 14, the combination of Sapoznik and Benkreira teaches the invention described in claim 13, including the multi-channel communication platform wherein the experience score comprises an emotional intensity component and a technical expertise component (Benkreira, col. 16, lines 7-14).
The combination of references is made under the same rationale as claim 13 above.
Allowable Subject Matter
Claims 6, 7, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

October 17, 2022